Exhibit 16 WG Joel Wiener, CPA Wiener Goodman & Company, P.C. Gerald Goodman, CPA Certified Public Accountants & Consultants One Industrial Way West Memberships: Building A PCPS of AICPA Eatontown, NJ 07724 American Institute of CPA P: (732) 544-8111 New Jersey Society of CPA F: (732) 544-8788 E-mail: tax@wgpc.net June 14, 2010 Securities and Exchange Commission treet, NE Washington, DC20549 Dear Sirs: We have read Changes in and Disagreements with Accountants and Financial Disclosure in the Registration Statement of Amendment No. 3 to Form S-1 dated June 14, 2010, of PeopleString Corporation and are in agreement with the statements contained in the first and second paragraphs. We have no basis to agree or disagree with the other statements of the Company contained therein. We hereby confirm that there were no “reportable events” (as defined in Item 304(a)(1)(v) of Regulation S-K) that occurred within the last fiscal year of PeopleString Corporation. Sincerely, /s/ Wiener, Goodman & Company, P.C. Wiener, Goodman & Company, P.C. cc:PeopleString Corporation
